PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of				:
MATET, MARIE, et al.			:
Application No.: 15/830,903			:	DECISION ON PETITION
Filing Date:   December 04, 2017		:
Attorney Docket No.: 	 6740PEL-1 		: 



This is a decision on the petition filed August 02, 2021, under the unintentional application of 37 CFR 1.137(a), to revive the above-identified application.  The petition filed August 02, 2021, under 37 CFR § 1.182 to Expedite Petition Consideration.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Office action mailed March 05, 2020, which set a shortened statutory period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on May 06, 2020.  A Notice of Abandonment was mailed September 14, 2020.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) a reply in the form of a response to the restriction/election office action; (2) the petition fee of $2,100; and (3) the required statement of unintentional delay have been received.

The petition under 37 CFR § 1.182 is GRANTED.

The requisite $420 fee for the petition to expedite processing under 37 CFR 1.182 submitted August 02, 2021, has been accepted.

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Dion M. Bregman, appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.
  
This matter is being referred to the Technology Center 1746 for appropriate action in the normal course of business on the reply received.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        




cc:	Dion M. Bregman
	1400 Page Mill Road
	Palo Alto, CA 94304-1124